To vacate an order granting leave to amend and continuing injunction until such amendment should be filed, and to enter order dismissing bill.
Denied June 10, 1892, with costs.
A bill had been filed against relator and another, and a preliminary injunction had been granted, restraining relator from paying over to his co-defendant any interest of such co-defendant in his father’s estate. Eelator demurred generally to the bill, and upon the hearing the court announced that he would sustain the demurrer with leave to plaintiff to amend, *524and tbat in tbe meantime tbe injunction would be continued in force.
An order was entered January 4, 1893, sustaining tbe demurrer, but granting plaintiff leave to amend tbe bill of complaint witbin ten days and continuing tbe injunction in force for tbat period. Afterwards, on January 11, 1893, an order was entered permitting complainant to file certain amendments and reviving and continuing tbe temporary injunction.